IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 87 EM 2016
                                           :
                  Respondent               :
                                           :
                                           :
           v.                              :
                                           :
                                           :
JAMOD ROHN,                                :
                                           :
                  Petitioner               :


                                      ORDER



PER CURIAM

    AND NOW, this 27th day of July, 2016, the Petition for Review is DENIED.

    Justice Mundy did not participate in the consideration or decision of this matter.